Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 14, 1999, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Tomei, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The trial court properly granted the prosecution’s motion to include attempted robbery as an underlying felony for the felony murder charge, where the indictment charged the defendant with felony murder based only on robbery {see, People v Jeanty, 268 AD2d 675, 677-678; see also, People v Dixon, 221 AD2d 952, cert denied 519 US 842; People v Gibson, 65 AD2d 235, cert denied 444 US 861).
Further, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials, since his statements were made after a proper arrest on a parole warrant {see, People v Simons, 22 NY2d 533, 540-541, cert denied 393 US 1107; People v Frankos, 110 AD2d 713).
The defendant’s remaining contentions are without merit. O’Brien, J.P., Luciano, Townes and Crane, JJ., concur.